Mr. Justice Vickers delivered the opinion of the court: It is first insisted by appellants that the petition fails to state a case of contempt and that the evidence fails to establish such case, in that there is a failure to set out the order of injunction, or any modification thereof, in the petition. This contention is based on .a failure of the petitioner to recite at length in the petition the injunctional order. The petition merely recites that “complainant filed its bill of complaint against the Garment Workers of America, and certain other affiliated local unions, on the 28th day of November; that an injunction was issued herein, as will more fully appear, reference thereunto being thereby especially had.” If the contempt proceeding had been an original action instituted for the purpose of punishing a contempt which did not arise in connection with a pending cause, the pleading and the order would necessarily have to contain a statement of all the facts constituting the contempt. But where the contempt consists in the violation of some order of the court in a pending proceeding by one who is bound by such order, either as a party or otherwise, there is no necessity for setting out the previous order of the court in the petition. The court wherein the proceeding is pending will take judicial notice of all orders previously entered in the cause. The only matter about which the' court was not fully advised was the alleged acts of appellants upon which the charge of contempt was based. The proceedings here for contempt were incidental to the general relief sought by the original bill. If the injunctional order had been recited in the petition it might have been said that the bill upon which such order was entered also should have been set out. Both the bill and the order for the injunction were before the court, and no .necessity existed for again reciting them at large in the petition. There is a distinction to be noted, in several respects, between practice in contempt proceedings in a court of chancery and proceedings to punish contempts in a court at law. Where the proceeding is in a court of equity, the contempt is punished as an incident to the enforcement of orders and decrees made in furtherance of the remedy sought. In cases of common law cognizance the contempt usually consists in some act in disregard of the power and dignity of the court, and which has a tendency to .interrupt or disturb the due administration of justice. In cases of common law jurisdiction for contempt the defendant is tried upon his answer made to interrogatories filed. No other evidence is heard. If the answers prove false the remedy is by indictment for perjury, but if the party purges himself of the contempt by his answer he will be discharged. In a proceeding for contempt for violation of orders in chancery the court will hear affidavits pro and con, and may also avail itself of any other legal evidence that will aid the court to determine the question according to right and justice. Contempt proceedings are sometimes classified as criminal contempts and remedial contempts, and by some writers and judges they are classified as contempts cognizable in a court of equity and common law contempts, but whatever terms are employed to describe the two classes of contempt proceedings no confusion need exist as to the identity of the two classes and their respective characteristics. The earliest case which we have been able to find in this State where the difference in the procedure in the two classes of contempt cases is clearly pointed out is Crook v. People, 16 —Petition 534. That was a proceeding against Crook and others for a contempt in violating an injunction, and was therefore a remedial contempt, and cognizable in the court of equity that had issued the injunction. One of the questions there presented was whether the defendant should be discharged upon his answer. This court in disposing of that question, on page 537, said: “In Underwood’s case, 2 Humph. 48, the court lays down the proper distinction between the course of practice in courts of law and equity, and mere contempts, and acts that are treated as contempts for the enforcement of orders and decrees, as part of the remedy sought. ‘In cases of common law the defendant will be discharged if by his answer to interrogations filed he make such a statement as will free him from the imputed contempt, and that opposing testimony will not be heard,’ and ‘in cases in chancery the truth of the defendant’s statement in reply to interrogatories filed may be controverted on the other side and the whole matter be inquired into and ascertained by the court.’ And this is fully sustained in the case of Yates, (4 Johns, 375,) where the judgment is held conclusive of the contempt upon a habeas corpus and a strong doubt expressed of a power to revise upon appeal or writ of error. (Ibid. p. 353.) Lord Mansfield recognized the same distinction in The King v. Vaughn, 2 Douglass, 516, where he states the practice in chancery to be, to take testimony on both sides. (4 Black. Com. 288.) Blackstone notes, also, the'distinction that exists as to the nature and object of proceeding as for a contempt. Where the contempt is by a party to the suit and committed by disobedience to any rule or order, such as payment of costs or money, the proceeding for contempt is in the nature of a civil execution on the decree, to enforce payment by personal process. Proceedings for contempt for breach of injunction are of a kindred nature, to preserve the subject matter of the dispute in the same condition it is, or such condition as will enable the court to administer full relief and justice eventually.—4 Black. Com. 285; see Dane’s Abrid, chap. 220, art. 4; 1 Harrison Chancery, 202.” In Buck v. Buck, 60 Ill. 105, the proceeding was against the appellant by attachment for contempt in not complying with a decree of the circuit court of Kane county in a suit for divorce ordering him to support and educate an adopted child of the parties. Interrogatories were filed, to which the defendant made answer, and the court ruled that notwithstanding the answer the defendant must purge himself of the contempt in open court. The ruling of the court in requiring the defendant to be sworn and in hearing other evidence than the answer of the defendant was assigned as error, and in disposing of that assignment of error this court, on page 106, said: “A difference obtains between the practice, in this respect, in courts of law and in courts of equity. In the former, if the defendant clears himself by his answer he will be discharged and the complaint totally dismissed, whereas in the courts of equity, after the party has answered the interrogatories, his answer may be contradicted and disproved by the adverse party. The attachment for this species of contempt, the disobedience of an order to pay money, is to be looked upon rather as a civil execution for the benefit of the injured party, though carried on in the shape of a criminal process for a contempt of the authority of the court. (4 Black. Com. 288; Crook v. People, 16 Ill. 534.) It is a singular mode of trial, admitted in this particular instance of contempt, where ordinary rules governing criminal trials do not apply, and we see no sufficient objection in this case to the adverse party having resort to the testimony of the defendant, as might be done in a civil case. No replication to the answer was necessary, as claimed. The practice of the courts of chancery recognizes no such thing as a replication to an answer to interrogatories filed in such a proceeding as this. We hold there was no error in this ruling of the court.” Leopold v. People, 140 Ill. 552, was a bill in chancery filed for the settlement of the affairs of a partnership. The court appointed a receiver and ordered the several partners to turn over to the receiver all of the partnership assets under the control of the respective partners. Subsequently, by an intervening petition of a creditor, it was brought to the notice of the court that Henry and Charles M. Leopold had refused to obey the order and refused to appear before the master to whom the cause had been referred and submit to an examination, as ordered by the court. Upon a hearing the court gave them an opportunity to still obey the order and be discharged, but they refused. They were each fined $200 and ordered to stand committed until the fine was paid, unless sooner discharged by order of the court. The judgment was affirmed by the Appellate Court, and in this court a motion was made to dismiss the cause for want of jurisdiction, the argument being that it was a criminal action, and for that reason no appeal would lie from the Appellate Court to this court, or, it was argued, if the cause be not criminal, no appeal lies to this court without a certificate of importance from the Appellate Court, the judgment being less than $1000. In disposing of that motion this court, speaking by Mr. Justice Wilkin, said (p. 556) : “The proceeding in the superior court was to compel obedience to an order made in a chancery proceeding for the benefit of the creditors of the insolvent firm, and is therefore a civil action, though in some respects carried on as a criminal proceeding,”—citing Crook v. People, supra, and Buck v. Buck, supra. The motion to dismiss the appeal was overruled on the ground that it was a civil action in chancery, and that an appeal in that class of cases would lie from the Appellate Court to this court without reference to the amount involved. The judgment of the Appellate Court was affirmed. People v. Diedrich, 141 Ill. 665, was a contempt proceeding growing out of the violation of an injunction which had been issued to restrain the infringement upon the rights of complainants as owners of a patent known as the “Rut-tan furnace.” The court had perpetually .enjoined Diedrich from manufacturing or being interested in the manufacture of the particular kind of furnace in question. Afterwards an affidavit was filed charging Diedrich with violating said injunction by manufacturing, advertising, selling and offering for sale said Ruttan furnaces. Diedrich appeared and filed his answer under oath, denying that he had been guilty of a breach of said injunction, and thereupon moved to discharge the rule against him. This motion was overruled and the cause referred to a master to take and report the evidence. To his report exceptions were filed by the defendant, which were overruled and an order entered imposing a fine of $300 upon the defendant, from which an appeal was taken to the Appellate Court. The decree was there reversed and the cause remanded, with directions to discharge the rule, and from this judgment of the Appellate Court the People appealed to this court. Diedrich entered a motion in this court to dismiss the appeal on the ground that the proceeding was criminal, and was therefore not appealable on behalf of the People. In disposing of that question this court, again speaking by Mr. Justice Wilkin, on page 669, said: “Prosecutions for contempt are of two kinds. When instituted for the purpose of punishing a person for misconduct in the presence of the court or with respect to its authority or dignity it is criminal in its nature. When put upon foot for the purpose of affording relief between parties to a cause in chancery it is civil,-—sometimes called remedial. Numerous authorities could be cited in support of this distinction, but the decisions of this court leave no doubt on the subject,”—citing Crook v. People, supra, Buck v. Buck, supra, and Leopold v. People, supra. “Though sometimes entitled in the name of The People ex rel. etc., it may properly be in the names of the parties to the original bill. (People ex rel. v. Craft, 7 Paige, 324.) The right to appeal is in either party, as in' other cases in chancery. The motion to dismiss this appeal will accordingly be overruled.” In the late case of O’Brien v. People, 216 Ill. 354, a similar ruling was made and the authority of the cases above cited re-affirmed. That was a bill for an injunction by the Kellogg Switchboard and Supply Company against certain labor organizations, seeking to enjoin them from unlawfully interfering with the employees of the complainant. A petition was afterwards presented charging a violation of the injunction by O’Brien and others, and upon a hearing the court found O’Brien and others guilty of contempt and imposed a fine of $100, each, upon them. Subsequently another petition was filed charging said O’Brien and others with again violating the writ of injunction, and on the hearing of that petition some of the defendants were fined and others were committed to the county jail' for periods ranging from ten to sixty days. An appeal was prosecuted to the Appellate Court, where the judgment below was affirmed, except the sentence of Mashek was reduced from sixty to thirty days. The cases were appealed to this court, and it was earnestly urged that the proceeding was criminal in its nature, and that therefore the defendants should have been discharged upon their answer. In disposing of that contention, on page 368, this court said: “It is again insisted with much earnestness that this proceeding is criminal in its nature, and therefore the defendants below were entitled to be discharged upon their sworn answer, and if their answer was not sufficient they could only be punished after they had been tried and convicted by jury. Proceedings for contempt of court are of two classes: those which are criminal in their nature and those which are designated as purely civil remedies. When the contempt consists of something done or omitted in the presence of the court tending to impede or interrupt its proceedings or lessen its dignity, or out of its presence in disregard or abuse of its process, the proceeding is punitive or criminal, and the penalty is inflicted by way of punishment for the wrongful act and to vindicate the authority and dignity of the people, as represented by their judicial tribunals. In such cases the application for attachment may be made in the original cause, yet the contempt proceeding will be a distinct case criminal in its nature. Cases of this kind are clearly distinguished from cases where the parties to a civil suit, having the right to demand that the other party do some act for their benefit, obtain an order from a proper court commanding the act to be done, and upon refusal the court, by way of executing its orders, proceeds as for contempt, for the purpose of advancing the civil remedy of the other party to the suit. In this class of cases, while the authority of the court will be incidentally vindicated, its power has been called into exercise for the benefit of a private litigant and not in the public interest, merely. If imprisonment is ordered it is not as a punishment, but to the end that the other party to the suit may obtain a remedy for the advancement of his own private interest and rights which he could not otherwise maintain.—Loven v. People, 158 Ill. 159; Crook v. People, 16 id. 534; People v. Diedrich, 141 id. 665; Lester v. People, 150 id. 408; Leopold v. People, 140 id. 552.” In Franklin Union v. People, 220 Ill. 355, it was held that an alleged contempt committed out of the presence of the court, in violation of an injunction, might be brought to the attention of the court by an affidavit setting out the facts, and that a petition is unnecessary, but if a petition is filed for that purpose it need not have the particularity of an indictment, and is sufficient if it apprised the defendant of the charge made. In Flannery v. People, 225 Ill. 62, which was another case of contempt for the violation of a “strike injunction,” it was held that a contempt proceeding for the' violation of a writ of injunction might be commenced either by petition or affidavits,- and it was there held that it was sufficient if, either by petition or sworn statements, the matter complained of is brought to the attention of the court. It was also held in the Plannery case that the degree of proof required to establish a remedial contempt was the same as is required in any other civil proceeding, and'that the rule requiring proof beyond a reasonable doubt, which obtains in criminal cases, had no application to contempt proceedings in chancery. From the foregoing review of the authorities in this State the following rules applicable to civil contempt may be deduced: Such proceedings may be commenced by petition or affidavit filed in the court having jurisdiction of the cause wherein the order was entered, the violation of which forms the basis of the contempt proceeding; whether commenced by petition or affidavit, the alleged contempt need not be set out in the petition or affidavit with the same particularity as is required in a criminal information or indictment, the rules in this regard applicable to other chancery pleading will control; it is not necessary to set out in detail the prior orders and proceedings in the cause in which the contempt is committed, since the court will take judicial notice of its own orders and records in the cause; on the hearing of a civil contempt the court is not confined to the evidence afforded by the defendant’s sworn answer, but may hear affidavits, or any other proper testimony, to enable the court to determine the truth of the matter according to justice and equity; the cause may be carried on in the name of the original complainant in the chancery case, or in the name of the People on the relation of the complainant; regardless of how the case may be commenced,—that is, whether by affidavit or petition,— and regardless of how the case is docketed,—that is, whether in the name of the complainant or the People of the State of Illinois against the contemnor,—the case is, from its inception to its conclusion, in all of its procedure, essentially a civil chancery proceeding, conforming itself, in its pleadings, character and quantity of proof required, and in its course through the appellate tribunals, to the rules and practice applicable to other chancery proceedings. It would be foreign to our purpose and entirely outside the case in hand to attempt to elaborate the rules of law applicable to the other class of contempts, known as criminal ór common law contempts. We will content ourselves by referring to a few cases where criminal contempts have received the consideration of this court. Clark v. People, Breese, 340, is perhaps the first case of that character which came before this court. Stewart v. People, 3 Scam. 395, is an illustration of a criminal contempt for publishing an article in The Chicago American derogatory to a court concerning a murder case then pending for trial in said court. The leading-case in this State is People v. Wilson, 64 Ill. 195, where a criminal information was filed in this court by Washington Bushnell, then the Attorney General of the State, against Charles L. Wilson, as proprietor, and Andrew Shuman, as editor of The Chicago Evening Journal, charging the defendants with having published a certain scandalous and libelous article respecting this court in connection with the case of People v. Rafferty, which was then pending in this court on a writ of error, involving a charge of murder. The article, which is set out in the information, reflected upon the integrity of this court, and the defendants were found guilty and adjudged to1 pay a fine into the State treasury. Dahnke v. People, 168 Ill. 102, is a case of criminal contempt, where the contempt consisted in locking the judge out of his court room during an interval of the sessions of his court, and it was held a criminal contempt, which was not justified by the order of the county commissioners. We do not deem it necessary to pursue the discussion of the distinction between the two classes of contempt cases further. The cases above cited, illustrative of each class, together with the authorities cited in them in this and other jurisdictions, seem, to us to establish the distinction so clearly that there can be no doubt, under the authorities, that the case at bar must be regarded as a civil or remedial contempt proceeding. Appellants, in effect, admit that this is true by bringing this case here by appeal instead of by writ of error. This court has no jurisdiction of a criminal case by appeal. If, as appellants contend, it is a criminal case, it should have been brought up on writ of error; but, as we have seen, it is not in any sense a criminal case, hence it is properly brought here by appeal. Appellants insist that the facts are open for our consideration and that the evidence does not support the decree of the court below. It is true that in this class of cases this court is not bound by the finding of the trial court nor by the affirmance of the judgment by the Appellate Court as to the facts, but the same are open for determination in this court. But this court will not reverse because the finding is not supported by the evidence unless the finding is against the clear preponderance of the testimony. Upon looking into the evidence we find that these appellants are each accused of assaulting and beating certain employees of M. Bora & Co., in violation of the in junctional order of the court; that appellant Anderson is accused in connection with an attack upon James Sweet, and appellant John Hake is charged in connection with an attack upon William A. Kirchberger, and appellant Sporka is accused of striking a man by the name of Jungstrom. All of the assaulted parties were employees of M. Born & Co., and that they were assaulted and beaten for no other assignable reason than that they were employees of M. Born & Co. appears from the uncontradicted evidence of the record. The only question about which any controversy can arise is as to the identity of the parties who committed the assaults. Upon this question there is a conflict of evidence. While this is true, there is positive and direct evidence in the record connecting each of appellants with the assault charged against him. We are of the opinion that the evidence clearly preponderates in favor of the finding of the court below, and that there is no reason for disturbing the decree because it is not supported by the evidence. All of the other assignments of error, except one, hereinafter specifically mentioned, have been disposed of adversely to the contention of appellants by the authorities above cited, and to take them up and discuss them in detail would be merely to reiterate what we have already said. It is finally urged by appellants that the punishment inflicted upon each of them is unconstitutional and void, in that it is disproportionate and oppressive. Appellants cite a number of provisions of the Criminal Code where certain offenses, such as assault and assault and battery, are defined and the punishment fixed by a fine of not less than $3 nor more than $100, and from this and other statutes supposed to bear some sort of analogy to the offenses committed by appellants, the argument is drawn that the punishment inflicted upon appellants is unconstitutional and void because it is a greater punishment than the criminal statutes imposed for like offenses. For the reasons already pointed out these several statutes have no application whatever to the appellants’ case. The law is well settled that a court of chancery may impose a fine alone for the violation of an injunction and commit the party until the fine and costs are paid, or, in its discretion, may fix a definite period of imprisonment, either with or without a fine. The court granting the injunction is necessarily invested with large discretion in enforcing obedience to its mandate, and upon proceedings for attachment for its violation the extent of the fine and imprisonment to be inflicted as a punishment for the contempt rests in the sound legal discretion of the court itself. Courts of appellate jurisdiction are exceedingly ¿verse to interfering with the exercise of such discretion, and will not ordinarily reverse the action of the inferior courts in such matters. High on Injunctions, sec. 1458, and cases there cited. There is no reversible error in this record, and the judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.